Citation Nr: 1757990	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a prostate disability, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis, claimed as a lung condition to include emphysema, and if so, whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pulmonary artery emboli, claimed as a thorax condition, and if so, whether service connection is warranted. 

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a trachea disability, and if so, whether service connection is warranted. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lipomatosis, and if so, whether service connection is warranted. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis, and if so, whether service connection is warranted. 

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for infertility, and if so, whether service connection is warranted.  

9.  Entitlement to service connection for a lumbar spine disability.  

10.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu

INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As discussed further below, the RO first denied the Veteran's claims for entitlement to service connection for diabetes mellitus type II, benign prostate hypertrophy, acute bronchitis, bilateral pulmonary artery emboli, a trachea disability, hypertension, lipomatosis, psoriasis, and infertility, rating decisions in November 2006, March 2007, May 2007, April 2008, September 2008.  Regardless of the RO's actions, the Board has a legal duty to address the question of whether new and material evidence has been received to reopen a claim.  38 U.S.C. §§ 5108, 7104 (2012).  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must first decide whether new and material evidence to reopen the claim has been received.

In November 2015, the Board denied service connection for a lumbar spine disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims, and the Board decision denying service connection for lumbar spine was vacated and remanded, following a June 2017 Court Memorandum Decision.  The claim is now before the Board for further development and appellate review. 

The issues of entitlement to service connection for lipomatosis, psoriasis, infertility, hypertension, and a back disability are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  A May 2007 RO decision denied service connection for diabetes and a prostate disability.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  An April 2008 RO decision denied service connection for bronchitis, a thorax disability, and a trachea disability.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

3.  For the claims for service connection for diabetes, a prostate disability, a thorax disability, bronchitis, and a trachea disability, the evidence received since those RO decisions are considered cumulative or redundant of evidence already of record, and do not relate to a previously unestablished fact necessary to substantiate the claims, or raise a reasonable possibility of substantiating that claim, and therefore the new evidence is not material.  

4.  An April 2008 RO decision denied entitlement to service connection for lipomatosis, psoriasis, and infertility.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

5.  Evidence received since the April 2008 RO decision, relating to the claims for service connection for lipomatosis, psoriasis, and infertility, was not previously of record and is not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claims of entitlement to service connection for a back condition, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the May 2007 rating decision to reopen a claim for service connection for diabetes.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has not been received since the May 2007 rating decision to reopen a claim for service connection for a prostate disability.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  New and material evidence has not been received since the April 2008 rating decision to reopen a claim for service connection for bronchitis.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  New and material evidence has not been received since the April 2008 rating decision to reopen a claim for service connection for a thorax condition.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  New and material evidence has not been received since the April 2008 rating decision to reopen a claim for service connection for a trachea condition.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for lipomatosis has been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

7.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for psoriasis has been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

8.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for infertility has been added to the record.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The RO sent appropriate notice to the Veteran, discussing specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence, service connection claim.  The notice letter informed the appellant of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and representative suggest actual knowledge of the elements necessary to reopen his previously denied claim for service connection, claims for service connection, and the increased rating claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that any notice error with respect the Veteran's claims are harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice. The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied the duties to notify the appellant and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the December 201 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159(c)(4)(iii) (2017).  While the evidence submitted is new, it is not material and therefore VA has not obtained an examination with respect to the claims decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. §§ 7104, 7105 (2012).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether that threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).




Prostate Condition, Thorax Condition, Bronchitis, and Trachea Condition

Regarding the claims for service connection for a prostate disability, thorax disability, bronchitis, and a trachea disability, rating decisions issued in May 2007 and April 2008 denied service connection, based on a lack of evidence of a nexus between the claimed disabilities and active service.  The Veteran was notified of these decisions and of his appellate rights.  He did not submit any correspondence expressing disagreement with the RO decision within one year.  38 C.F.R. §§ 20.200, 20.201 (2017).  In addition, no new and material evidence was received within one year.  38 C.F.R. § 3.156(b) (2016).  Nor have any relevant, official service department records been received since those last decisions.  38 C.F.R. § 3.156(c) (2017).  Accordingly, the May 2007 and April 2008 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017). 

Specific to the claimed disabilities, the previous decision found evidence of a diagnosis of the claimed disabilities, but did not find evidence linking the claimed disabilities to active service.  In denying the claims, the RO also considered the Veteran's presumptive exposure to herbicide agents, as he had qualifying service in the Republic of Vietnam. 

In August 2009, the Veteran filed a claim to reopen the previously denied claims for service connection for a claimed prostate disability, thorax disability, bronchitis, and a trachea disability.  A February 2010 rating decision denied reopening the claims, finding that no new or material evidence was submitted with regard to any unestablished facts not already of record relating to the etiology of the claimed disabilities.

Evidence submitted or acquired after the previous denials of service connection includes VA treatment records, lay statements from the Veteran, and hearing testimony before the undersigned.  The Board finds that a review of all of the evidence of record, to specifically include those that were submitted or acquired after the most recent denial of service connection does not show any evidence that can be considered both new and material, as to warrant reopening the claims.  The Board notes that for a previously and finally denied claim to be reopened, the pending evidence meet both requirements of being new and material, meaning it cannot be redundant or cumulative, and must at least tend to speak to an fact of issue that was previously unestablished.  38 C.F.R. § 3.156(a) (2017).  Here, while the newly acquired evidence of record, to include contemporaneous VA medical records and statements from the Veteran are new, as they were not a part of the record prior to the previous decision, that evidence cannot be considered material, as it does not substantiate a previously unestablished fact, even when presumed credible for the purpose of determining whether it is material. 

A review of the VA and private medical records, as an example, does not show any additional information or opinions that speak to the potential etiology of any of the diagnosed prostate disability, thorax disability, bronchitis, or trachea disability.  While there is evidence showing diagnoses and treatment of those disabilities, no new evidence addresses the etiology, or how those disabilities might be related to active service.  Since, the last final rating decisions for these issues already identified a current diagnosis of a disability, more current, or updated diagnoses and treatment information, while new, cannot be considered material, as that evidence is cumulative and redundant of evidence considered at the previous final denial. 

The Board has also reviewed the Veteran's lay statements and hearing testimony before the undersigned.  With regards to these disabilities, the Board cannot find that any of those statements or testimony adequately or competently speaks to any new or previously undetermined fact relating to the etiology of the claimed disabilities.  Specifically, the most recent final denials of these disabilities were determined considering the Veteran's service in the Republic of Vietnam, and thus presumptive exposure to herbicides.  That fact, when raised in this instance is again considered redundant, and cannot be considered new or material as to warrant reopening the claims for service connection. 

The claims for service connection for lipomatosis, psoriasis, and infertility, will be addressed below and are reopened, as the Veteran submitted an opinion letter from a private physician indicting a potential connection between those disabilities and exposure to herbicide agents.  However, no opinion letter or examination has been submitted with regard to any prostate disability, thorax disability, bronchitis, or trachea disability, that speaks to the etiology of those disability.  Consequently, the Board must find that new and material evidence has not been submitted to warrant reopening of these claims. 

Diabetes Mellitus

The claim for service connection for diabetes mellitus was previously denied in May 2007 based on the lack of finding of a current disability, which is requisite for service connection.  Here, the Board finds that new evidence has not been submitted that competently suggests that a diagnosis of diabetes mellitus is warranted.  The evidence of record does not show a current diagnosis of diabetes or even elevate blood glucose or A1C levels.  Therefore, the claim to reopen must be denied, as no evidence has been presented as to substantiate the presence a current disability. 

The record contains nearly a decade of VA treatment records since last denial of the claim for service connection diabetes.  The Board notes that in none of those medical records is the Veteran diagnosed with diabetes by a medical professional.  The vast majority of the nearly a decade of medical records contain no indication of elevated blood glucose levels, or evidence of medication or controlled diet for diabetic purposes.  Even in lay statement, specifically, during testimony before the undersigned, the Veteran admitted that no doctors have ever told him he was diagnosed with diabetes.  In fact, when ask about medication, the Veteran noted no time when he was prescribed or had taken any type of medication for diabetes.  

In the absence of competent evidence showing the presence of a current disability of diabetes since the most recent final denial, the Board finds that new and material evidence has not been submitted.  Therefore, the claim cannot be reopened and remains denied.  38 C.F.R. § 3.156 (2017).

Lipomatosis, Psoriasis, and Infertility

Regarding the claim for service connection for lipomatosis, psoriasis, and infertility, an April 2008 rating decision denied service connection, based on the lack of finding of a nexus between the diagnosed disabilities and active service.  The Veteran was notified of that decision and of his appellate rights.  He did not submit any correspondence expressing disagreement with the RO decision within one year.  38 C.F.R. §§ 20.200, 20.201 (2017).  In addition, no new and material evidence was received within one year.  38 C.F.R. § 3.156(b) (2017).  Nor have any relevant, official service department records been received since the last denial.  38 C.F.R. § 3.156(c) (2017).  Accordingly, the April 2008 rating decision is final.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.1103 (2017). 

In August 2009 the Veteran filed a claim to reopen the previously denied claims for service connection.  A February 2010 rating decision reopened the claims and denied those claims, again finding that there was no evidence of any etiological relation between the claimed disabilities and active service.  The Veteran filed a timely notice of disagreement and subsequent substantive appeal and the claim is before the Board. 

The evidence received after the April 2008 rating decision for the claim for service connection includes VA treatment records, a private examination report and opinion, lay statements from the Veteran, and hearing testimony from the Veteran before the undersigned Veterans Law Judge.  

The Board finds that a review of all of the record, to specifically include those materials that were submitted or acquired after the most recent final denial shows evidence that is both new and material, which warrants reopening the claims for service connection for lipomatosis, psoriasis, and infertility.  38 C.F.R. § 3.156 (a)(2017).  The newly acquired evidence includes a July 2009 opinion letter from a private physician opining that lipomatosis, psoriasis, and infertility were etiologically related to, or incurred during active service, to include exposure to herbicide agents.  That record is not only considered new, as it was not a part of the record prior to the previous decision, but also considered material, as it directly suggest substantiation of a previously undetermined fact.  While the Board recognizes that opinion letter may be too speculative in nature to be dispositive of the claim, it is, however, sufficient to overcome the low bar of new and material evidence, to reopen a claim.  That opinion is also presumed credible for the purpose of determining whether it is material.  Accordingly, the Board finds that new and material evidence has been submitted and the claims for service connection for lipomatosis, psoriasis, and infertility must be reopened. 


ORDER

New and material evidence has not been received and the claim of entitlement to service connection for a prostate disability is not reopened and remains denied.

New and material evidence has not been received and the claim of entitlement to service connection for a thorax disability is not reopened and remains denied.

New and material evidence has not been received and the claim of entitlement to service connection for bronchitis is not reopened and remains denied.

New and material evidence has not been received and the claim of entitlement to service connection for a trachea disability is not reopened and remains denied.

New and material evidence has not been received and the claim of entitlement to service connection for diabetes mellitus is not reopened and remains denied.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for lipomatosis is granted.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for psoriasis is granted.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for infertility is granted.





REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

The Veteran has not been provided an examination for the claims for service connection for lipomatosis, psoriasis, and infertility.  Specifically, those claims were all previously denied based on the fact that there was no evidence of any nexus between the diagnosed disability and active service, to include exposure to herbicide agents.  However, since the most recent final denial, the Veteran has submitted a July 2009 private opinion letter opining that there may be a potential etiological relationship between those disabilities and presumed exposure to herbicide agents.  While the Board finds that opinion letter is couched in speculative language, and therefore is of limited probative value, that evidence is nonetheless sufficient to trigger VA's duty to schedule the Veteran for a VA examination to determine the nature and etiology of the claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, after acquiring any outstanding VA and private medical records, the Veteran should be scheduled for a VA examination regarding his claimed lipomatosis, psoriasis, and infertility, as they relate to his active service, to include herbicide exposure. 

The Veteran has not been scheduled for a VA examination with regard to any etiological connection between claimed hypertension and service.  The Veteran has asserted that hypertension is due to exposure to herbicide agents during active service.  As herbicide agent exposure has been conceded by the VA, the Board finds that the evidence of record is sufficient to trigger the VA's duty to provide the Veteran with a VA examination to assess the nature and etiology of hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A claimant is not precluded from establishing service connection for a disability, like hypertension, that is not a presumptive disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the malady which developed years later.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, the Veteran should be scheduled for a VA examination of hypertension to obtain an etiological opinion. 

The claim for service connection for a back disability was previously denied by the Board in a November 2015 decision.  The Board denial was vacated and remanded by a June 2017 Court Memorandum decision.  In that decision, the Court found that a December 2009 VA examination was inadequate.  The Court found that the VA examiner's conclusion and opinion to be inadequate as the opinion did not address the Veteran's claim of continued symptomology since service, and used strict reliance on objective diagnoses as a rationale for the finding of a negative nexus. 

Therefore, a remand is necessary to obtain a VA examination to assess the nature and etiology of any back disability.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  When the medical evidence is inadequate, VA must supplement the record by seeking an opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Use all available resources to verify the Veteran's current address and contact information.  Any attempts to contact the Veteran or verify his address should be documented in the record.

2.  Obtain all VA treatment medical records not already of record.  Then, obtain appropriate authorizations to acquire any private treatment records identified by the Veteran that are not already of record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiners should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disability is related to active service or to any incident of service, to specifically include exposure to herbicides.  The examiner must reconcile any opinion with the private opinion already of record, from Dr. N.O.  The examiner must explicitly address the Veteran's claims of continued symptomology of low back pain since active service. 

4.  Schedule the Veteran for a VA hypertension examination to determine the nature and etiology of any hypertension.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disability and continuity of symptomatology since service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to service or any incident of service, to include exposure to herbicide agents during service.

5.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any psoriasis and lipomatosis.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disability and continuity of symptomatology since service.  The examiner should diagnose all skin disabilities found.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that each skin disability, to include psoriasis and lipomatosis, is related to service or any incident of service, to include exposure to herbicide agents during service.  The examiner must reconcile any opinion with the private opinion of record, from Dr. N.O. 

6.  Schedule the Veteran for a VA genitourinary examination to determine the nature and etiology of any infertility.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disability and continuity of symptomatology since service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that infertility is related to service or any incident of service, to include exposure to herbicide agents during service.  The examiner must reconcile any opinion with the private opinion of record, from Dr. N.O. 

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


